Warner, J.,
dissenting.
This case came before the Court below on a rule against the sheriff to show cause why he had not made the money on a mortgage fi. fa. placed in his hands, issued on the foreclosure of a mortgage upon a tract of laud described therein. It appears from the record, that on the 9th day of March, 1861, Rowe made and executed his mortgage deed to Jones upon a tract of land in Early county, that the mortgage had been duly foreclosed, and the fi. fa. issued thereon had been placed in the sheriff’s hands in time to have made the money. The sheriff’s excuse for not having done so, as shown by his return, was, that he had been notified that one Knight, who was living upon the land included in the mortgage, claimed a homestead upon the mortgaged premises, and that he was advised .by his counsel not to levy on the same. There is no evidence in the record under what title Knight claimed possession of the land, or whether he had any, except that he had a homestead set apart for himself and family on it. For aught that appears, he may have been the tenant of Rowe, the mortgagor and defendant in fi. fa., and if so, he was not entitled to a homestead in Rowe’s land, and in no event was he entitled to a homestead in the land as against the incumbrance of Jones’ mortgage, for the reasons stated in Kelly vs. Stephens, decided during the present term. It was the duty of the sheriff to have levied the mortgage fi. fa. upon the land as the property of Rowe, the mortgagor, and then for Knight to have interposed his claim to the land, if he had any. The *524fact that Knight, a third party, claimed a homestead on the land, and so notified the sheriff, was not, in my judgment, a sufficient legal excuse, nor was the fact that he had been advised by his counsel not to make the levy, a sufficient legal excuse for the failure to perform his duty in obeying the mandate of the Court, which commanded him to levy upon the land as the property of Rowe, the mortgagor. It would be a bad precedent, in my judgment, to hold that a sheriff may take the statements of third parties as to their rights to property which he is commanded by the process of the Court to seize and sell in satisfaction thereof, and if he can shelter himself under the advice of his counsel from performing his duty, it would be still worse. The Court below did not err in making the rule absolute against the sheriff upon the statement of facts contained in this record; aud I am of the opinion the judgment of the Court below should be affirmed.